

110 HCON 95 IH: Expressing the sense of the Congress that State agencies and other providers of foster care services should make every effort to ensure siblings remain together in the foster system.
U.S. House of Representatives
2020-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 95IN THE HOUSE OF REPRESENTATIVESMarch 4, 2020Ms. Kuster of New Hampshire (for herself, Mrs. Hartzler, Ms. Bass, and Mr. Bacon) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONExpressing the sense of the Congress that State agencies and other providers of foster care services should make every effort to ensure siblings remain together in the foster system.Whereas sibling relationships are important and should be recognized and respected;Whereas sibling relationships provide needed continuity and stability during a child’s placement in foster care;Whereas the sibling bond is unique and separate from the parent-child bond, and may include relations with people not linked by blood;Whereas siblings share similar history, heritage, culture, and often biology;Whereas the Fostering Connections to Success and Promoting Adoption Act of 2008 (Public Law 110–351) requires that States place siblings removed from their home in the same foster care, kinship guardianship, or adoptive placement, unless the State documents that such a joint placement would be contrary to the safety or well-being of any of the siblings;Whereas, in a case where siblings are removed from their home and not placed jointly, the State is to provide for their frequent visitation or interaction, unless the State documents that such a joint placement would be contrary to the safety or well-being of any of the siblings;Whereas sibling separation is a significant and distinct loss that must be ameliorated by frequent and regular contact; andWhereas every foster child deserves the right to know and be actively involved in their siblings’ lives absent extraordinary circumstances: Now, therefore, be itThat it is the sense of the Congress that State agencies and other providers of foster care services should—(1) make every effort to ensure that children are placed in homes with their siblings;(2)ensure that siblings who are not placed together are provided with ample opportunities to communicate with each other and remain connected; and(3)in a case where siblings are not placed jointly, document the reasons why.